Citation Nr: 1635910	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant's service constitutes veteran status for VA benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The appellant had active service from under the name C.A.S. from December 1974 to October 1997.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2007 administration decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which determined that VA compensation, education, and medical care benefits were erroneously awarded to the appellant on the basis of his fraudulent enlistment in the Navy.

In March 2016, the appellant testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The appellant, who did not have legal status in the U.S., entered service under the name C.A.S. utilizing C.A.S.'s birth certificate and social security number.

2.  The appellant fraudulently enlisted in service.


CONCLUSION OF LAW

The appellant's service does not constitute veteran status for VA benefits purposes. 10 U.S.C.A. § 504 (West 2014); 38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.14 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of VCAA notice, VA is to specifically inform the claimant and the claimant's representative of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant.

However, the U. S. Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel has held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit; and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004.

In this case, as there is no legal entitlement to the benefits claimed, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  To the extent that VCAA is applicable, the AOJ obtained the critical service department records, a report from VA's Inspector General, and various written statements and documents from the appellant.

In any event, the appellant has been informed that he was found by VA to have fraudulently enlisted and the reasons for the termination of benefits were provided in a December 2007 decision and the Statement of the Case.  The RO requested that the appellant provide information regarding his service.  He was also informed of his right to have a personal hearing.  

The appellant testified during a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  At the start of the hearing, the Veterans Law Judge clarified the issue on appeal.  The Veterans Law Judge explained the legal concepts and allowed the appellant to provide testimony and additional evidence in support of his appeal.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.


II.  Legal Criteria and Analysis

The appellant contends that he is entitled to reinstatement of VA benefits, including compensation, education, and medical care, on the basis of his service under the name C.A.S.

To be eligible for VA benefits, an individual must be a veteran.  A "veteran" is defined by statute as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2) (West 2014).

With regard to the validity of enlistments, VA law provides, in relevant part, that service is valid unless the enlistment is voided by the service department.  38 C.F.R. § 3.14.  Where an enlistment is voided by the service department, service is valid from the date of entry upon active duty to the date of voidance by the service department, unless the enlistment was voided because prohibited by statute.  Id.  Benefits may not be paid, however, unless the discharge is held to have been under conditions other than dishonorable.  Id.  

Where an enlistment is voided by the service department because the person did not have legal capacity to contract for a reason other than minority (as in the case of an insane person) or because the enlistment was prohibited by statute (a deserter or person convicted of a felony), benefits may not be paid based on that service even though a disability was incurred during such service. Id.  An undesirable discharge by reason of the fraudulent enlistment voids the enlistment from the beginning.  Id.

10 U.S.C.A. § 504, provides, in relevant part, that a person may be enlisted in any armed force only if the person is one of the following:  a national of the United States, an alien who is lawfully admitted for permanent residence, or a person described in the Compacts of Free Association between the United States and Micronesia, the Marshall Islands, or Palau.  See 10 U.S.C.A. § 504.  

Various documents of records, including a VA Inspector General Report dated in May 2007, as well as the appellant's own statements and Board hearing testimony, reflect that he entered service in December 1974 using the identity of C.A.S.-including his name, social security number, and date of birth.  He reported that he was friends with C.A.S., and that C.A.S. gave him identification and a birth certificate initially for entrance into a club, but then told him to keep the documentation as "he needed it more."  The appellant utilized this documentation to enter service.  He did not reside in the United States legally and was not a citizen of the United States at the time he entered service. 

The appellant was discharge under honorable conditions in October 1977 under the name C.A.S.

In March 1978, the appellant filed a claim for VA education benefits using the name, birth date, and social security number of C.A.S. In April 1978, the Detroit RO received a copy of an official military identification card from the appellant with the name and social security number of C.A.S.

In June 1978, the appellant submitted a statement using the name C.A.S. and indicating that he was born in New York on C.A.S.'s birth date to A.G.F. and M.H.F., his actual parents.

In another June statement, the Veteran reported that in July 1977, he got a letter from the Internal Revenue Service stating that he had the same social security number as someone else.  He reported that he followed the instructions, which would determine who would get the new number, but he did not get a reply.  

A June 1978 VA Form 119, Report of Contact from the Detroit RO indicates that C.A.S. had been confused with another veteran with the same name, social security number, and date of birth.  A June 1978 notation in the appellant's claims file reflects that the "real" C.A.S. was in the Marines from 1973 to June 1975, and that the appellant was someone else, but was seeking VA disability benefits under the name C.A.S.

In December 1979, the appellant filed a VA Form 21-526, Application for Compensation or Pension to the RO in New Orleans, under the name J.E.F., but indicated that his social security number was unknown.  He indicated that he served under the name C.A.S. and noted C.A.S.'s social security number.  He also reported that he was born in Jamaica.  At that time, the appellant also submitted a statement in support of claim indicating that he entered the Navy under a friend's name and social security number.  He noted that it was discovered that both him and the real C.A.S. applied for education benefits.  He reported that he was attempting to get his "records straight" with the Social Security Administration and service department.  

In February 1980, the appellant was notified that no further action on his claim for service-connected disability would be undertaken until VA received a certified copy of discharge bearing his name from the Navy and a letter from the Social Security Administration stating that his records with them were straightened out between him and C.A.S., including a new social security number.

In August 1986, the appellant (as C.A.S.) requested that his claims file be sent to the RO in Houston.  In September 1986, the appellant (as C.A.S.) requested that his claims file be sent to the RO in St. Petersburg.    

In December 1986, the appellant wrote to his senator in Florida detailing his in-service injuries.  In December 1986, the senator's office contacted the St. Petersburg RO indicating that he received a letter from the appellant which led him to suspect that the appellant was an illegal alien with a possible fraudulent enlistment.  

In December 1987, Disabled American Veterans received a request from the appellant to have his claims file transferred to the RO in Seattle.  

A September 1991 report from the VA Medical Center in Minneapolis reflects the appellant's statement that he used a friend's name for the past 12 years and enlisted in the Navy under that name, receiving care at several VA Medical Centers under that name.  
 
In January 1998, a senator wrote to the Columbia RO asking that the RO look into the appellant's case. 

In December 1998, the Columbia RO sent a letter to the appellant, as C.A.S. indicating that they were unable to assist in his claim without a certified copy of his discharge with the name J.E.F. and written verification from Social Security with a correct social security number and the name J.E.F.  A certified copy of his birth record was also requested.

In December 1998, the appellant requested that his claims file be transferred to the Milwaukee RO.  The Milwaukee RO sent the appellant, as C.A.S., letter asking him to provide a different social security number, or no action would be taken.

In June 1999, the appellant submitted a statement indicated that he served in the Navy from 1974 to 1977 under the name C.A.S.

In July 1999, the appellant submitted another VA Form 21-526, this time with a different social security number and the name J.E.F.

In August 1999, the appellant submitted a marriage certificate for J.E.F. and a fingerprint card bearing the name J.E.F. (also known as C.A.S.) to establish his identity.

In April 2000, the Milwaukee RO submitted a request for fingerprint comparison to the VA Office of the Inspector General Forensic Laboratory.  The results revealed that the fingerprints matched those of "C.A.S." from his service records.

Following this match, the Milwaukee granted service connection for major depression with history of psychosis, a total disability rating based on individual unemployability due to service-connected disability, and Dependents' Educational Assistance, effective January 1998.

A May 2007 report from the VA Office of the Inspector General revealed that the agency was conducting a joint agency criminal investigation regarding the identity of C.A.S./J.E.F.  The report indicated that the appellant fraudulently enlisted in the Navy, and requested that the appellant's DD214, to include character of service, be amended to correct the information reflecting the period of service that the appellant had fraudulently enlisted.  The report reflects that a Special Agent with Immigration and Customs Enforcement indicated that the appellant was removed from the U.S. in March 1974 to Jamaica.  There was no evidence of the appellant's lawful admission to the U.S., or any evidence to reflect that he had any legal status in the U.S. at the time of enlistment or anytime subsequent to his deportation.

A November 2007 letter from the Department of the Navy reflects that the Department examined the evidence surrounding the appellant's case and concluded that the appellant fraudulently enlisted in the Navy under the name C.A.S.

Subsequent court documents reflect that the appellant used the identity of C.A.S. to obtain social security benefits, accounts, and loans and was utilizing his information at various times through 2007, and that he was incarcerated on various crimes related to his fraudulent use of C.A.S.'s identity to obtain other benefits.

In this case, the appellant used the identification, social security number and name of C.A.S. to enlist in the Navy.  It is clear from the record that the appellant was not a national of the United States or an alien lawfully admitted for permanent residence at the time of his enlistment, which is why is used another's identity in the first instance.  Enlistment was otherwise not permitted under 38 U.S.C.A. § 504.  

The Department of the Navy has determined that the appellant fraudulently enlisted in the Navy.  Accordingly, pursuant to 38 C.F.R. § 3.14, VA benefits and medical care may not be paid.  

The appellant's argument, as detailed during his Board hearing testimony and in various written statements, that C.A.S. was his friend and allowed him to use his identification, and therefore he did not "steal" his identity, is of no avail.  Whether C.A.S. allowed the appellant to use his documentation or not, the appellant knowingly used someone else's identity to enter service.  Such action is fraudulent regardless of whether he had permission from the true C.A.S. or not.

The Board has also considered the appellant's various other arguments to the extent that he has been honest and "upfront" with VA since the time he first filed claims for benefits by noting that he served under another individual's name, providing statements noting that he served under the name C.A.S.   He and his former spouse have also indicated that he spoke with a VA representative in California in 1980, who told him to continue using the name C.A.S. until the situation was clarified.  However, the record reflects that the appellant had his case transferred to multiple jurisdictions to attempt to obtain VA benefits until he was eventually awarded benefits in 2000.  Moreover, given the nature of the appellant's actions and continued use of another identity to obtain non-VA benefits for years following his enlistment, which later resulted in his conviction, he has little credibility in this regard.  Regardless, none of these arguments change the character of the appellant's service or render his enlistment valid.  

Given that the appellant's service does not confer veteran status to obtain benefits, further discussion of whether the appellant committed fraud under 38 C.F.R. § 3.901 to obtain VA benefits is not warranted. 

In sum, since the appellant's service was voided by reason of fraudulent enlistment, he does not have veteran status and the claim must be denied.


ORDER

The appellant's service does not constitute veteran status for VA benefits purposes, and eligibility for VA benefits is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


